Filed 5/5/21 P. v. Perry CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078509

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD275494)

DEVONTE J. PERRY,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Theodore M. Weathers, Judge. Affirmed.
         Mary Woodward Wells, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In April 2019, Devonte J. Perry entered into a plea agreement with a

stipulated sentence. Perry pleaded guilty to robbery (Pen. Code,1 § 211) and
attempted murder (§§ 187, subd. (a) & 666). Perry admitted he personally
discharged a firearm (§ 12022.53, subd. (c)) and inflicted great bodily injury


1        All further statutory references are to the Penal Code.
(§ 12022.7, subd. (a)). The parties stipulated to a sentence of 34 years four
months in prison. The remaining charges and allegations were dismissed.
      In June 2019, Perry was sentenced in accordance with the plea
agreement.
      In November 2020, Perry filed a pro. per. petition for writ of error
corum nobis attacking the stipulated sentence. The trial court denied the
petition finding the petition presented “no factual claims that suggest
judgment should not have been rendered in the agreed-upon manner.”
      Perry filed a notice of appeal and requested a certificate of probable
cause. The court denied the request for a certificate of probable cause.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Perry the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      In his change of plea, Perry stated he took personal property from
another by means of force and used a firearm. He admitted that on a
different occasion he attempted to murder a human being using a firearm.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Whether the court abused its discretion in denying the petition.




                                       2
      2. Whether Perry established some facts existed which, without his
fault, were not presented to the court prior to his plea.
      3. Whether the new evidence was not related to the merits of his case.
      4. Whether Perry could have discovered the new evidence sooner than
he did.
      5. Whether such evidence, if presented prior to the plea, would have
prevented rendition of the judgment.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Perry on this appeal.
                                DISPOSITION
      The order denying Perry’s petition for writ of error corum nobis is
affirmed.



                                                       HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




GUERRERO, J.




                                        3